 1
                                                                           Judge: Christopher M. Alston
                                                                           Chapter: 7
 2                                                                         Hearing Location: Seattle
                                                                           Hearing Date: 3-6-20
 3                                                                         Hearing Time: 9:30 a.m.
                                                                           Response Date: 2-28-20
 4

 5

 6                                  UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                             AT SEATTLE
 8

 9
      In Re:
10                                                                Case No:     18-12299-CMA
      JASON L. WOEHLER,
11                                                                DECLARATION OF
                                                                  JAMES E. DICKMEYER
12                                      Debtor

13
               JAMES E. DICKMEYER hereby states under penalty of perjury under the laws of the
14

15    State of Washington that the following is true and correct:

16             I am counsel to the debtor herein and make this declaration of my own knowledge. Attached

17    hereto as exhibits are true and correct copies of the following:

18             1.       Order on Stipulation for Relief from Stay entered herein on July 5, 2018 (dkt. 21);
19             2.       Judgment in a Civil Case entered on October 23, 2018 in the United States District
20
      Court for the Western District of Washington, case no. C17-703RSM;
21
               3.       Excerpt from Commitment for Title Insurance issued by Old Republic National Title
22
      Insurance Company, order no. 5207163569 with an effective date of April 30, 2019.
23
       2-12-20      Kirkland WA                                          /s/ James E. Dickmeyer
24       Date and Place Signed                                           James E. Dickmeyer
25



                                                                                    JAMES E. DICKMEYER, PC
                                                                                   520 Kirkland Way Suite 400
     Motion re Stay Violation - 1                                                     Avenue PO Box 2623
                                                                                Kirkland, Washington 98083-2623
                                                                                          (425) 889-2324
 Case 18-12299-CMA              Doc 169-1     Filed 02/12/20        Ent. 02/12/20 14:35:44      Pg. 1 of 10
                     EXHIBIT “1”




Case 18-12299-CMA   Doc 169-1   Filed 02/12/20   Ent. 02/12/20 14:35:44   Pg. 2 of 10
          Entered on Docket July 5, 2018

                                                             Below is the Order of the Court.

 1
 2
                                                              ___________________
 3                                                            Christopher M. Alston
                                                              U.S. Bankruptcy Judge
 4                                                             (Dated as of Entered on Docket date above)

 5
 6
 7   _______________________________________________________________
 8
 9
10
11
12
                          UNITED STATES BANKRUPTCY COURT
13                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
     IN RE
15                                                             Case No. 18-12299-CMA
16
     JASON L. WOEHLER,
17                                                             ORDER ON STIPULATION FOR
                                                               RELIEF FROM STAY
18                                  Debtor.
19
20           THIS MATTER came before the Court upon the stipulation of the Debtor, Creditor
21   Russell Brandt to modify the automatic stay for the limited purpose of allowing Brandt to fix his
22   claim for damages relating to the Western District Action of Russell Brandt v. Columbia Credit
23   Services, Inc., et al, No. 2:17-cv-703-RSM (“Stipulation”). The Court having reviewed the
24   Stipulation and the attached exhibits and the Trustee’s statement of no objection finds that good
25   cause exists to grant the Stipulation to modify the automatic stay, it is therefore
26           ORDERED that pursuant to the stipulation of the parties, the trial on damages and
27
     attorneys’ fees and costs in the Western District Action of Russell Brandt v. Columbia Credit
28
      ORDER ON STIPULATION FOR RELIEF                    LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
                                                               2367 TACOMA AVENUE SOUTH | TACOMA, WA 98402
      FROM STAY                                                      PH (206) 529-5195 | FAX (253) 302-8486
      (18-12299-CMA) - 1
                                                                           Leonard Law
                                                           1001 4TH AVE, SUITE 3200, Seattle, WA 98154
     Case 18-12299-CMA         Doc 169-1      Filed   02/12/20 PhEnt.
                                                                   (206) 486-1176
                                                                         02/12/20 F (206) 458-6028 Pg.
                                                                                      14:35:44                3 of 10
                                                             Below is the Order of the Court.

 1
     Services, Inc., et al, No. 2:17-cv-703-RSM can proceed with relief from stay for the limited
 2
     purpose of fixing Brandt’s damages claim in this matter. Per the parties’ stipulation, this order
 3
     goes into effect 21 days after entry, but no later than July 18, 2018.
 4
 5                                            /// End of Order ///
 6
 7   Presented By:

 8
       S//SaraEllen Hutchison____________________
 9     SARAELLEN HUTCHISON (WSBA #36137)
10     Law Office of SaraEllen Hutchison, PLLC
       2367 Tacoma Avenue South
11     Tacoma, WA 98402
       Telephone: (206) 529-5195
12     Facsimile: (253) 302-8486
       Email: saraellen@saraellenhutchison.com
13
14
       S//Samuel Leonard
15     SAMUEL LEONARD (WSBA #46498)
       Leonard Law
16
       1001 4th Ave. #3200
17     Seattle, WA 98154
       Ph. 206.486.1176
18     Fx. 206.458.6028
       sam@seattledebtdefense.com
19
20     Attorneys for Plaintiff

21
22    __/s/ James Dickmeyer___________________
      JAMES E. DICKMEYER (WSBA #14318)
23    Law Office of James E. Dickmeyer PC
      121 Third Avenue
24    PO Box 908
      Kirkland, WA 98093-0908
25
      Ph. (425) 889-2324
26    jim@jdlaw.net

27    Attorney for Debtor
28
      ORDER ON STIPULATION FOR RELIEF                    LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
                                                               2367 TACOMA AVENUE SOUTH | TACOMA, WA 98402
      FROM STAY                                                      PH (206) 529-5195 | FAX (253) 302-8486
      (18-12299-CMA) - 2
                                                                           Leonard Law
                                                           1001 4TH AVE, SUITE 3200, Seattle, WA 98154
     Case 18-12299-CMA           Doc 169-1    Filed   02/12/20 PhEnt.
                                                                   (206) 486-1176
                                                                         02/12/20 F (206) 458-6028 Pg.
                                                                                      14:35:44                4 of 10
                                                    Below is the Order of the Court.

 1     No Objection:
 2
      ______________________________________
 3    JASON WILSON-AGUILAR (WSBA #3352)
      Attorney for K. MICHAEL FITZGERALD (WSBA #8115)
 4    Chapter 13 Trustee
      600 University St. #2200
 5
      Seattle, WA 98101-4100
 6    Ph. (206) 624-5124
      Fx. (206) 624-5282
 7
      Trustee
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ORDER ON STIPULATION FOR RELIEF           LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
                                                      2367 TACOMA AVENUE SOUTH | TACOMA, WA 98402
      FROM STAY                                             PH (206) 529-5195 | FAX (253) 302-8486
      (18-12299-CMA) - 3
                                                                  Leonard Law
                                                  1001 4TH AVE, SUITE 3200, Seattle, WA 98154
     Case 18-12299-CMA   Doc 169-1   Filed   02/12/20 PhEnt.
                                                          (206) 486-1176
                                                                02/12/20 F (206) 458-6028 Pg.
                                                                             14:35:44                5 of 10
                     EXHIBIT “2”




Case 18-12299-CMA   Doc 169-1   Filed 02/12/20   Ent. 02/12/20 14:35:44   Pg. 6 of 10
                 Case 2:17-cv-00703-RSM Document 61 Filed 10/23/18 Page 1 of 1




                              United States District Court
                                   WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE


 RUSSELL BRANDT,

                Plaintiff,                                      JUDGMENT IN A CIVIL CASE

        v.                                                      Case No.    C17-703RSM

 WALES & WOEHLER, INC., P.S., a Washington
 Corporation, JASON L. WOEHLER, WSBA Number
 27658,

                Defendants.




 X      Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

 X_ Decision by Court. This action came to consideration before the Court. The issues have been
considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that, based on the Jury’s responses on the Verdict Form, Dkt. #53, the
Court’s Order re: Statutory Damages, Dkt. #56, and the Court’s ruling on Motion for Attorney Fees, Dkt. #59,
judgment is rendered in favor of Plaintiff Russell Brandt in the amount of $288,967, and against Defendants
Wales & Woehler, Inc., P.S. and Jason L. Woehler jointly and severally. Post-judgment interest shall accrue at
the rate set forth in 28 U.S.C. § 1961.


       Dated this 23rd day of October, 2018.


                                                    WILLIAM M. MCCOOL
                                                    Clerk


                                                    /s/ Paula McNabb
                                                    Deputy Clerk




      Case 18-12299-CMA          Doc 169-1     Filed 02/12/20     Ent. 02/12/20 14:35:44      Pg. 7 of 10
                     EXHIBIT “3”




Case 18-12299-CMA   Doc 169-1   Filed 02/12/20   Ent. 02/12/20 14:35:44   Pg. 8 of 10
                                                                          Order Number: 5207163569

 20.         Deed of Trust to secure an indebtedness of the amount stated below and any other amounts
             payable under the terms thereof,

             Amount                    :     $353,479.00
             Trustor/Borrower          :     Jason L. Woehler, a single person
             Trustee                   :     First American Title Insurance Company
             Beneficiary/Lender        :     Mortgage Electronic Registration Systems, Inc., solely as nominee
                                             for the benefit of Golf Savings Bank, a Washington Stock Savings
                                             Bank
             Dated                     :     May 14, 2009
             Recorded                  :     May 18, 2009 in Official Records under Recording Number
                                             20090518002389
             “MIN”                     :     1002050-1000109531-4


                     The record beneficial interest under said Deed of Trust as a result of the last
                     recorded assignment thereof is,

                     Vested In                  :     Nationstar Mortgage LLC, a Delaware limited liability
                                                      company
                     by instrument
                     Dated                      :     July 8, 2015
                     Recorded                   :     July 8, 2015 in Official Records under Recording Number
                                                      20150708001790


 21.         Deed of Trust to secure an indebtedness of the amount stated below and any other amounts
             payable under the terms thereof,

             Amount                    :     $4,000.00
             Trustor/Borrower          :     Jason L. Woehler
             Trustee                   :     Stacy A. Wikle
             Beneficiary/Lender        :     Owen J. Wales
             Dated                     :     January 21, 2015
             Recorded                  :     February 6, 2015 in Official Records under Recording Number
                                             20150206000432


 22.         Judgment and/or Order, as follows:

             For                   :       $288,967.00
             In Favor of           :       Russell Brandt
             Against               :       Wales and Woehler, Inc., P.S. and Jason L. Woehler
             Court                 :       Western District Court
             Case No               :       2-17-cv-00703
             Dated                 :       October 23, 2018
             Attorney              :       Saraellen M. Hutchison
             For                   :       Creditor



                                                    Page 9 of 12 Pages
ORTIC 1618                        OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
        Case 18-12299-CMA              Doc 169-1         Filed 02/12/20    Ent. 02/12/20 14:35:44      Pg. 9 of 10
                                                                   Order Number: 5207163569

 23.         Provisions of the Bankruptcy Reform Act of 1978, as amended, and of the terms, conditions
             and provisions of any Order which may be entered in the following:

             Case No.           :    18-12299-CMA
             District           :    Western District of Washington (Seattle)
             Debtor             :    Jason L. Woehler
             Chapter            :    7

             Any sale, purchase or encumbrance by the Debtor must be pursuant to court order. We
             request that the motion and order authorizing the Debtor's actions be submitted for our
             review and approval prior to entry. Said order will be subject to a fourteen day appeal
             period.


 24.         Adversary Proceeding, as follows:

             Case No.           :    18-01169-CMA
             District           :    Western District of Washington (Seattle)
             Plaintiff          :    Russell Brandt
             Defendant          :    Jason L. Woehler
             Attorney for       :    Sara Ellen Hutchison
             Plaintiff
             Attorney for       :    James E. Dickmeyer
             Defendant
             Note               :    Complaint For Determation of Dischargeability

 Note:

 25.         If the property described in Schedule A is occupied by a marital community or registered
             domestic partnership as a homestead under Washington law, any conveyance or
             encumbrance must be executed by both spouses/domestic partners pursuant to RCW
             6.13.060.




                              -------------------- Informational Notes -------------------




                                             Page 10 of 12 Pages
ORTIC 1618                      OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY
         Case 18-12299-CMA          Doc 169-1    Filed 02/12/20     Ent. 02/12/20 14:35:44    Pg. 10 of 10
